DETAILED ACTION
Claims 1-7 received on 12/23/2020 are considered in this office action. Claims 1-7 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020 and 08/02/2021 are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:
Claim 1: recognition unit (generic placeholder) recognizing (function) 
Claim1: travel control unit (generic placeholder) controlling (function) 
Claim 1: internal notification unit (generic placeholder) notifying (function) 
Claim 1: external notification unit (generic placeholder) notifying (function) 
Claims 1-5: notification control unit (generic placeholder) makes, recognizes, determines, performs (function) 
Claim 4: navigation display unit (generic placeholder) displays (function) 
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Regarding “recognition unit”, “travel control unit”, “notification control unit”, it is interpreted to cover the corresponding structure of electronic control module (ECM) or processor and equivalents thereof as supported by FIG. 2 and a portion of paragraphs [0043] and [0045] of the specification reproduced below:
[0043] <Configuration of Vehicle control device 100> 
Next, referring back to FIG. 2, description is given of a configuration of the vehicle control device 100. The vehicle control device 100 is implemented by, for example, at least one processor or hardware having the equivalent function. The vehicle control device 100 may be includes a combination of electronic control units (ECUs), micro-processing units (MPUs), or the like in each of which a processor such as a central processing unit (CPU), a storage device, and a communication interface are connected by an internal bus. 
[0045] In the following description, when a subject is mentioned like "- unit does ...", the driving assist control unit 120 reads out the corresponding program from a read only memory (ROM) or an electrically erasable programmable read-only memory (EEPROM) as necessary, loads it into a random-access memory (RAM), and executes the corresponding function (described below).

Regarding “internal notification unit”, it is interpreted to cover the corresponding structure of interior display device and equivalents thereof as supported by FIG. 6 and a portion of paragraph [0080] of the specification reproduced below:
[0080] <Internal Notification Unit 173> 
The internal notification unit 173 notifies as well as the driver of the host vehicle M of the content of the notification given to the traffic participants such as such as a pedestrian and a bicycle-rider through the external notification unit 172. Specifically, the notification is performed by controlling the interior display device 61. Further, it is preferable that such notification is also performed by a voice message from the speaker 63. Furthermore, it is also preferable to use a means such as lighting of an indicator (not shown). The internal notification unit 173 may perform a notification display 310 (a first notification, see FIG. 10A) or a non-notification display 320 (a second notification, see FIG. 10B). The notification display 310 notifies the driver of the content of the notification given to the traffic participants such as a pedestrian and a bicycle-rider through the external notification unit 172; and the non-notification display 320 notifies the driver of a content different from the content of the notification given to the traffic participant. The image used for the first notification 310 and the second notification 320 is stored in, for example, the storage unit 180 as notification image information 185 (see FIG. 2).

Regarding “external notification unit”, it is interpreted to cover the corresponding structure of exterior display device and equivalents thereof as supported by FIG. 6 and a portion of paragraph [0079] of the specification reproduced below:
[0079] <External Notification Unit 172> 
An external notification unit 172 notifies the behavior of the host vehicle M based on the control performed by such an autonomous driving mode to traffic participants such as a pedestrian and a bicycle-rider recognized by the recognition unit 140 (outside recognition unit 142). Specifically, such a notification is performed by controlling the exterior display device 83.

Regarding “navigation display unit”, it is interpreted to cover the corresponding structure of interior display device and equivalents thereof as supported by FIGs. 8-9 and a portion of paragraph [0020] of the specification reproduced below:
[0079] <Navigation Device 20>
The navigation device 20 includes a global navigation satellite system (GNSS) receiver, map information (navigation map), a touchscreen-type interior display device 61, speakers 63 (see FIG. 3 for these two), a microphone, and the like, functioning as a human machine interface. The navigation device 20 serves to locate the current position of the host vehicle M with the GNSS receiver and also to derive a route from the current position to a destination designated by the user.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “nearby” in claim 4 is a relative term which renders the claim indefinite. The term “nearby” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the Examiner will interpret “nearby information” as “information on landmarks, restaurants, various shops existing on the future travelling route”, wherein support is found in par [0089] of the specification and FIG. 9 element 87c.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (US 20170240096 A1, hereainfter Ross), in view of Delp (US 20180276986 A1, hereinafter Delp).

Regarding claim 1, Ross teaches a vehicle control device comprising: 
a recognition unit recognizing surrounding circumstances of a host vehicle (par [0030]: “The AV 10 can be equipped with multiple types of sensors 101, 103, 105, which combine to provide a computerized perception of the space and environment surrounding the vehicle 10. Likewise, the control system 100 can operate within the AV 10 to receive sensor data from the collection of sensors 101, 103, 105, and to control various electromechanical interfaces for operating the vehicle on roadways.”), 
a travel control unit controlling at least one of steering and acceleration of the host vehicle on a basis of the surrounding circumstances recognized by the recognition unit (par [0028]: “In one implementation, the control system 100 can utilize specific sensor resources in order to intelligently operate the vehicle 10 in most common driving situations. For example, the control system 100 can operate the vehicle 10 by autonomously steering, accelerating, and braking the vehicle 10 as the vehicle progresses to a destination. The control system 100 can perform vehicle control actions (e.g., braking, steering, accelerating) and route planning using sensor information, as well as other inputs (e.g., transmissions from remote or local human operators, network communication from other vehicles, etc.)”), 
an external notification unit notifying a traffic participant recognized by the recognition unit about a behavior of the host vehicle based on a control by the travel control unit (FIG. 4A; FIG. 4A elements 515 and 525; par [0092]: “If the intention signaling system 235 determines that the external entity has right-of-way (512), the intention signaling system 235 can generate and present a permissive output indicating that the AV 200 will yield to the external entity (515). However, if the intention signaling system 235 determines that the AV 200 has right-of-way, then the intention signaling system 235 can generate and present an intention output asserting that the AV 200 will proceed with right-of-way (520). The permissive and intention output can include, for example, displayed animations (e.g., on external or internal displays), color coded symbols or arrows, scrolling and/or flashing symbols or , and
an internal notification unit notifying a driver of the host vehicle (par [0049]: “In many implementations, the AV control system 220 can receive a destination 219 from, for example, an interface system 215 of the AV 200. The interface system 215 can include any number of touch-screens, voice sensors, mapping resources, etc., that enable a passenger 239 to provide a passenger input 241 indicating the destination 219”).
Although Ross discloses a notification unit notifying when the host vehicle is located in a specific scene and stops notifying when the host vehicle is not located in the specific scene (FIG. 5b; par [0033]: “For example, the AV 10 can approach an intersection and the control system 100, executing the intent logic 121, can identify a green traffic light indicating right-of-way for the AV 10. The intention decision 133 for the intersection can comprise a decision to proceed through the intersection with right-of-way, which the vehicle control 128 can process in conjunction with the event alerts 135 (e.g., identifying proximate vehicles and pedestrians that have potential to intersect with the AV 10). Based on the right-of-way decision 133, the vehicle control 128 can transmit commands 85 to the controller 84 to generate an intention output, using the output systems 95, indicating the AV's 10 intention to proceed through the intersection with right-of-way”; par [0087]: “Once the output is presented to the external entity, the intention signaling system 235 can monitor the external entity for compliance (570). For example, as the AV 200 approaches a crosswalk and outputs a permissive signal set for pedestrians to cross, the intention signaling system 235 can monitor the pedestrians as they cross the road. Once the external entities have complied with the permissive or intention output, the intention signaling system 235 can terminate the output (580)”, wherein “specific scene” corresponds to a scene with a “pedestrians that have potential to intersect with the AV” which includes intersections), it does not explicitly disclose a notification control unit that makes the internal notification unit notify the driver of the host vehicle of the notified information when the host vehicle is located in a specific scene; and stops the internal notification unit notifying the driver of the host vehicle of the notified information when the host vehicle is not located in the specific scene.
However, Delp teaches an internal notification unit notifying a driver of the host vehicle of notified information to the traffic participant notified through the external notification unit (FIG. 2 element 205; par [0064]: “For example, when the vehicle control unit 110 generates a message 130, the audio/visual control unit 208 may generate audio/visual data 209 that displays a status icon 205 based on the content of the message 130, such as a “no crossing” icon, a “moving” icon, and/or other forms of visual content, as well as audible content messaging indicating that the vehicle 100 movement status. In this manner, when the vehicle 100 is in autonomous operation, status indications may be visually and/or audibly presented to limit unnecessary anxiety/uncertainty to the vehicle passengers and/or operator”, wherein “content of the message 130, such as a “no crossing” icon, a “moving” icon, and/or other forms of visual content” corresponds to notified information to the traffic participant notified through the external notification unit),
a notification control unit that makes the internal notification unit notify the driver of the host vehicle of the notified information when the host vehicle is located in a specific scene (FIG. 5; FIG. 6; par [0142]: “[At operation 602, the process 600 detects a human traffic participant being proximal to a traffic yield condition of a vehicle planned route. As noted, a human traffic participant is one that participates in the flow of a roadway, either through a vehicle roadway portion (such as for autonomous vehicle 100) or through a pedestrian roadway portion (such as for a pedestrian, bicyclist, etc.).”; par [0143]: “At operation 604, when a human traffic participant is proximal to the traffic yield condition, at operation 606 the process generates a message for broadcast to the human traffic participant”, wherein FIG. 5 shows an intersection, and since the notified information is shown in the externally, it indicates internal notification unit will notify the driver when it is located in a specific scene, wherein specific scene is a scene in which “human traffic participant being proximal to a traffic yield condition of a vehicle planned route” which includes an intersection with pedestrians), and 
stops the internal notification unit notifying the driver of the host vehicle of the notified information when the host vehicle is not located in the specific scene (FIG. 6; par [0143]: “At operation 604, when a human traffic participant is proximal to the traffic yield condition, at operation 606 the process generates a message for broadcast to the human traffic participant”, wherein there will no message generated when human traffic participant is NOT proximal to the traffic yield condition and/or when the entire process ends, thus indicating the that the internal notification unit stops notifying the driver when the host vehicle is not located in the specific scene).
Ross and Delp are both considered to be analogous to the claimed invention because they are in the same field notifying pedestrian and other drivers the intention of the autonomous vehicle via an external display. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ross to incorporate the teachings of Delp and notifying a driver of the host vehicle of notified information to the traffic participant notified through the external notification unit (Delp, par [0064]). Doing so would notify the driver or operator of the host vehicle of the status of the vehicle, thereby limiting unnecessary anxiety/uncertainty to the vehicle passengers and/or operator (Delp, par [0064]).

Regarding claim 2, Ross in view of Delp teaches the vehicle control device according to claim 1. Ross further teaches wherein the notification control unit determines whether or not the host vehicle is located in the specific scene by referring to map information (FIG. 5b element 531; par [0032]: “The route planner 122 may utilize the sensor interface 110 to receive GPS information as sensor data 111”; par [0035]: “In variations, the intention logic 121 can utilize mapping resource data or previously recorded sub-map data to identify intersections, crosswalks, bicycle lanes, parks, school areas, typically crowded areas, parking areas, etc., in order to anticipate an intention decision 133, as described below with respect to FIG. 2. Accordingly, the intent logic 121 can generate intention outputs via the output systems 95 in response to the detection of a conflict with another entity (e.g., a pedestrian or human-driver) and a resolution of which entity has right-of-way”; par [0083]: “Referring to FIG. 5B, the intention signaling system 235 of the AV 200 can continuously monitor sensor data (e.g., situational data 217) for potential conflicts (525). In some examples, the intention signaling system 235 monitors a 360° view field surrounding the AV 200 to identify external entities (e.g., other vehicles) that may interact with the AV 200. In certain implementations, the intention signaling system 235 can provide feedback to proximate vehicles, indicating that the AV 200 is aware of the position of the respective proximate vehicle, prior to initiating an intention maneuver. In variations, the intention signaling system 235 can analyze a current sub-map 238 to identify potential conflict areas along the current route of the AV 200 (530). As described herein, the sub-maps 231 of a given region can comprise previously recorded and/or compiled information of a given regions. The current sub-map 238 can include information corresponding to a sub-map area through which the AV 200 current travels. The information can include LIDAR data, image data, schematic data, right-of-way data, and/or information relating to the locations and characteristics of intersections (e.g., traffic signaling systems or types of stop signs for intersections (531), crosswalks (532), bicycle lanes (533), and the like)”, wherein “sub-map” corresponds to map information, and the vehicle utilizes this information to identify “intersections, crosswalks, bicycle lanes, parks, school areas” which are examples of specific scene, and makes its intention based on the map information, thus indicating notification control unit determines whether or not the host vehicle is located in the specific scene by referring to map information ).

Regarding claim 3, Ross in view of Delp teaches the vehicle control device according to claim 1. Ross further teaches wherein the notification control unit recognizes that the host vehicle is located in the specific scene when the host vehicle is located within a predetermined area of an intersection (par [0033]: “According to examples described herein, the control system 100 can further execute intent logic 121 to provide intention decisions 133 to the vehicle control 128 indicating whether the AV 10 will, for example, yield or proceed with right-of-way. In certain aspects, the intention decisions 133 can relate to whether or not the AV 10 has right-of-way in a given situation with regard to an external entity. The external entity can be a pedestrian or group of pedestrians, a human-driven vehicle, a bicyclist, and the like. The vehicle control 128 generate commands 85 to initiate output systems 95 of the vehicle interface systems 90 based on the intention decisions 133. For example, the AV 10 can approach an intersection and the control system 100, executing the intent logic 121, can identify a green traffic light indicating right-of-way for the AV 10. The intention decision 133 for the intersection can comprise a decision to proceed through the intersection with right-of-way, which the vehicle control 128 can process in conjunction with the event alerts 135 (e.g., identifying proximate vehicles and pedestrians that have potential to intersect with the AV 10). Based on the right-of-way decision 133, the vehicle control 128 can transmit commands 85 to the controller 84 to generate an intention output, using the output systems 95, indicating the AV's 10 intention to proceed through the intersection with rig ht-of-way”, wherein “the AV 10 can approach an intersection and the control system 100, executing the intent logic 121” indicates the notification control unit recognizes that the host vehicle is located in the specific scene when the host vehicle is located within a predetermined area of an intersection because it starts the “executing the intent logic 121” as the vehicle approaches an intersection).

Regarding claim 5, Ross in view of Delp teaches the vehicle control device according to claim 1. The combination of Ross in view of Delp further teaches wherein the notification control unit performs notification through the internal notification unit when the travel control unit of the host vehicle is performing a predetermined control even when the host vehicle is outside a predetermined area of an intersection (Ross FIG. 5A; Ross par [0079]: “Referring to FIG. 5A, the intention signaling system 235 can identify an external entity in sensor data as the AV 200 travels along a current route (500). In many examples, the intention signaling system 235 can determine whether a potential conflict may occur between the AV and the external entity (505). As described, the external entity may be a human-based entity, such as a pedestrian, a bicyclist, a human-driven vehicle, and the like. The potential conflict may be anything from a simple right-of-way decision at a four-way stop, to a potential collision or other accident.”; Delp par [0064]: “For example, when the vehicle control unit 110 generates a message 130, the audio/visual control unit 208 may generate audio/visual data 209 that displays a status icon 205 based on the content of the message 130, such as a “no crossing” icon, a “moving” icon, and/or other forms of visual content”, wherein Ross teaches generating a message to the pedestrian in an event “whether a potential conflict may occur between the AV and the external entity” regardless of being inside or outside a predetermined area of an intersection, and Delp teaches displaying the message to the passengers via the internal display).

Regarding claim 6, it recites a method performed by the vehicle device recited in claim 1, and therefore is rejected on the same basis.

Regarding claim 7, Ross in view of Delp teaches the vehicle control device according to claim 1. Delp further teaches a non-transitory storage medium storing vehicle control program (FIG. 3 element 306: “memory”; par [0082]: “The memory and/or memory element 306 may be a single memory device, a plurality of memory devices, and/or embedded circuitry of the processing module 804. Such a memory device may be a read-only memory, random access memory, volatile memory, non-volatile memory, , wherein the program causes a computer to function as the vehicle control device according to claim 1 (par [0084]: “The memory 306 is capable of storing machine readable instructions, or instructions, such that the machine readable instructions can be accessed by the processor 804”; par [0086]: “Still further note that, the memory 306 stores, and the processor 304 executes, hard coded and/or operational instructions corresponding to at least some of the steps and/or functions illustrated in FIGS. 1-6”), and therefore is rejected on the same basis.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Delp and further in view of Rasmusson et al. (US 20180137373 A1, hereinafter Rasmusson) and further in view of INTO WINDOWS (NPL-Disable Notifications While Gaming And Watching Videos In Windows 10).

Regarding claim 4, Ross in view of Delp teaches the vehicle control device according to claim 1, but fails to specifically teach comprising a navigation display unit that displays nearby information around a traveling area of the host vehicle, wherein the notification control unit does not perform notification to the driver of the host vehicle when the navigation display unit displays predetermined nearby information on a display of the notification control unit.
However, Rasmusson teaches comprising a navigation display unit that displays nearby information around a traveling area of the host vehicle (FIGs. 7-8; par [0058]: “FIGs. 7 and 8 illustrate another example UI on an example autonomous-vehicle UI device. […] UI 700 and UI 800 may include .
Rasmusson is considered to be analogous to the claimed invention because it is reasonably pertinent to the user interface (UI) of the internal display unit. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ross in view of Delp to incorporate the “example UI” taught by Delp and display nearby information around a traveling area of the host vehicle. Doing so will enhance user awareness of the surrounding and alleviate fears or anxiety by allowing the passenger to see the vehicle-sensor data in a way that is understandable, intuitive, or user-friendly (Rasmusson, par [0044]: “UI 300 may display a situational-awareness view that includes one or more road graphics, one or more object graphics, and one or more overlay graphics. These graphics may help a passenger understand the autonomous-vehicle sensor data being gathered by sensors 144. This may allow the passenger to see the vehicle-sensor data in a way that is understandable, intuitive, or user-friendly. This may assuage the passenger's fears about riding in a car that does not have a human driver. These fears are a problem for many riders because their fears or anxiety deters them from taking rides in autonomous vehicles. One way to alleviate these fears is to provide the situational-awareness view, an example of which is shown in the graphical interface 300.”). Ross in view of Delp and further in view of Rasmusson teaches wherein the notification control unit perform notification to the driver of the host vehicle and the navigation display unit displays predetermined nearby information on a display of the notification control unit (Delp FIG. 2; Rasmusson FIGs.7-10, wherein Delp teaches displaying the message to the driver, and Rasmusson teaches the UI being capable of showing messages or alert in the UI as shown in the lower right corner), but fails to specifically teach wherein the notification control unit does not perform notification to the driver of the host vehicle when the navigation display unit displays predetermined nearby information on a display of the notification control unit.
However, INTO WINDOWS teaches wherein the notification control unit does not perform notification to the driver of the host vehicle when the navigation display unit displays predetermined information on a display of the notification control unit (pg 2: “Instead of turning off all the notifications, you can configure Windows 10 to not to show notifications while watching videos, playing games and during the presentation”, wherein although INTO WINDOWS doesn’t explicitly teach predetermined nearby information, it teaches disabling notifications based on the content displayed or specific conditions set by the user, which is well known in the field of user interface).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the UI taught by Ross in view of Delp and further in view of Rasmusson and incorporate the teachings of INTO WINDOWS and remove or not perform notification to the driver when the navigation display unit displays predetermined nearby information on a display of the notification control unit. Doing so will enhance user friendliness by turning off notifications that may distract the user from seeing the predetermined nearby information, or simply based on a user preference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668